TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00284-CR



                             Salvador Lara Reyes, Jr., Appellant

                                                v.

                                 The State of Texas, Appellee


           FROM THE DISTRICT COURT OF RUNNELS, 119TH JUDICIAL DISTRICT
              NO. 6124, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               After Salvador Lara Reyes, Jr. pled guilty to the first-degree felony offense of

aggravated sexual assault of a child, the jury assessed punishment at forty years in prison. See

Tex. Penal Code Ann. § 22.021(a)(1)(B)(ii) (West Supp. 2012).1

               Reyes’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that this appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

records demonstrating why there are no arguable grounds to be advanced. See 386 U.S. at 744;

see also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);

Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553

(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Reyes was sent



       1
          Because recent amendments to the penal code did not change the substance of the statute
relevant to this appeal, we cite to its current version.
a copy of counsel’s brief and was advised of his right to examine the appellate record and to file a

pro se brief. See Anders, 386 U.S. at 744. No pro se brief has been filed and no extension of time

was requested.

                 We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeal is frivolous. Counsel’s motion to withdraw is

granted.

                 However, we conclude that the judgment of conviction contains a clerical error,

listing the statute for offense as “22.011(A) (4) (B).” This Court has the authority to modify

incorrect judgments when the necessary information is available to do so. See Tex. R. App.

P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993); see also McDonald

v. State, No. 03-11-00540-CR, 2012 Tex. App. LEXIS 2592, at *2-3 (Tex. App.—Austin Mar. 30,

2012, no pet.) (mem. op., not designated for publication) (modifying judgment to correct

citation). Accordingly, we modify the judgment to reflect the proper citation to the statute for the

first-degree felony offense of aggravated sexual assault of a child, which is “Texas Penal Code

§ 22.021(a)(1)(B)(ii).” As modified, the judgment of conviction is affirmed.




                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Modified and, as Modified, Affirmed

Filed: October 31, 2012

Do Not Publish

                                                 2